DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 is drawn to a “method of treating” an unnamed disease or pathology. Since there is nothing in the claim language that defines what disease or pathology is being treated, it is unclear what the metes and bounds of the method of treatment are supposed to encompass. Since it is unclear what the claim is supposed to treat, the claims are rejected under 35 USC 112(b), for being indefinite. When considering the instant specification, there are numerous potential diseases and pathologies that the specification considers embodiments, but it is unclear if the Applicant believes that all of these should be considered or some of them.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 31-44 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.  The claims are drawn to a method of “treating.” None of the claims define what conditions, diseases, or pathologies are supposed to be treated. Since the method provides for “treating,” but does not disclose a condition, disease, or pathology to be treated, the claims cannot have patentable utility under the statute.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 31-44 are rejected under 35 U.S.C. 103 as being unpatentable over Afeyan, et al (WO 2014/121304) and evidenced by Milosavljevic, et al (Revista do Instituto de Medicina Tropical de Sao Paolo, 63, e30, 2021). Afevan, teaches therapeutic compositions comprising Clostridium ramosum. See paragraph [008]. Afevan indicates that this therapeutic compositon is used for the treatment of disease, disorders, and conditions. See paragraph [009].
As discussed in the previous paragraph, Afevan teaches C. ramosum. Based upon a search of the prior art, the claimed genus/species Erysipelatoclostridium ramosum is also referred to as Clostridium ramosum, Bacillus ramosum, and Ramibacterium ramosum. See Milosavljevic, page 1, “Introduction” section. As such, pending evidence to the contrary, it would be reasonable to suggest that the C. ramosum of Afevan must also be in the claimed genus of Erysipelatoclostrium, and the species C. ramosum must be the same as E. ramosum.
With respect to claims 31, 38, 42 and 43, Afevan teaches a method of treating a disease by providing a therapeutic composition comprising E. ramosum. Afevan also provides dosing regimens that overlap with the claimed amount. See paragraphs [0181] [0183]. Afevan does not teach any sequences, and as such, there is no reasonable manner for the Office to determine if the bacterial species of Afevan possessed the required homology as that claimed. However, Afevan teaches the explicitly claimed species E. ramosum, which must necessarily possess the claimed homology, since this species is claimed in claim 42. However, if evidence can be provided to show that the species of Afevan does not possess the claimed homology, it would be obvious to the ordinary artisan that any strain of E. ramosum should be able to treat disease in a manner consistent with that claimed, because there would be a reasonable expectation that all subspecies and strains of the species E. ramosum would perform predictably similar to the species disclosed in Afevan. Since Afevan teaches the same species as that claimed, it must also be a spore forming species.
With respect to claim 32, although it is unclear to what extent the species of Afevan colonizes a subject’s intestine, Afevan provides for a fundamentally identical microbe and composition, and as such, must also provide for an identical colonization.
With respect to claim 33, Afevan teaches compositions that are delivered to the intestine. See paragraph [087].
With respect to claim 34, Afevan teaches that the composition can be coated, or administered in a capsule. See paragraph [087]. This would suggest encapsulation.
With respect to claim 35, Afevan provides for a freeze-dried composition. See paragraph [088].
With respect to claim 36, Afevan provides for oral administration. See paragraph [008].
With respect to claim 37, Afevan indicates that the compostion can further comprise pharmaceutically acceptable carriers/excipinets. See paragraphs [099]-[0103].
With respect to claims 39-41, as discussed above, Afevan teaches the species R. ramosum, but does not provide any sequences to compared against. Since it would be obvious to provide any strain of R. ramosum, and this would necessarily include the deposited strain, and members with homology of at least 99%, it would be obvious to provide these strains, as they would be expected to behave like the species explicitly described by Afevan. It is the Applicant’s burden to show that the species of Afevan does not possess the claimed homology and is not an obvious variant of the deposited strain described in the claims.
With respect to claim 44, Afevan indicates that subjects can include humans. See paragraph [040].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-18 of U.S. Patent No. 9,987,311. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent provides for methods of treating conditions by administering an identical member of the E. ramosum species. Since the patent more clearly defines the conditions to be treated, the patent provides for a narrower scope than the instant claim-set.
Claims 31-44 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-17 of U.S. Patent No. 10,744,166. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent provides for methods of treating inflammation by administering an identical member of the E. ramosum species. Since the patent more clearly defines what is to be treated, the patent provides for a narrower scope than the instant claim-set.
.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651